Case 6:20-cv-01197-RRS-PJH Document 45 Filed 01/07/21 Page 1 of 8 PageID #: 225




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 CHANTAL SAUCIER, ET AL.                        CIVIL ACTION NO. 6:20-cv-01197

 VERSUS                                         JUDGE SUMMERHAYS

 CHUCKWUDI UCHENDU, M.D.,                       MAGISTRATE JUDGE HANNA
 ET AL.

                                      ORDER

       Pending before this Court is the motion to dismiss, under Fed. R. Civ. P.

 12(b)(6), which was filed by the defendant, Myriam Hutchinson, M.D., individually

 and in her official capacity as Vermilion Parish Coroner. (Rec. Doc. 22). The

 motion is opposed. The motion was referred to the undersigned magistrate judge for

 review, report, and recommendation in accordance with the provisions of 28 U.S.C.

 § 636 and the standing orders of this Court.

                                    Background

       Based on a report that the plaintiffs’ thirteen-year-old daughter K.D. was

 cutting herself, Vermilion Parish sheriff’s deputies allegedly took K.D. from her

 home to Abbeville General Hospital in the wee hours of September 17, 2019,

 without her parents’ consent and over their objections.      At the hospital, Dr.

 Chuckwudi Uchendu allegedly told the plaintiffs that K.D. had attempted suicide

 and would be involuntarily committed to a mental institution.       He signed a

 Physician’s Emergency Certificate (“PEC”) directing that K.D. be involuntarily
Case 6:20-cv-01197-RRS-PJH Document 45 Filed 01/07/21 Page 2 of 8 PageID #: 226




 committed for fifteen days. The plaintiffs alleged that Dr. Uchendu violated state

 law by failing to examine K.D. before issuing the PEC. They further alleged that he

 set forth false information in the PEC.

       Later that morning, Vermilion Parish coroner Dr. Myriam Hutchinson

 allegedly signed a Coroner’s Emergency Certificate (“CEC”), directing that K.D. be

 involuntarily committed.     The plaintiffs alleged that Dr. Hutchinson violated

 Louisiana law by failing to examine K.D. before signing the CEC, falsely stated in

 the CEC that K.D. had attempted suicide and was then currently suicidal, and falsely

 stated in the CEC that K.D. was seriously mentally ill, dangerous to herself, and

 gravely disabled.

       The next day, K.D. was allegedly transferred from Abbeville General Hospital

 and driven by a Vermilion Parish sheriff’s deputy to Cypress Grove Hospital in

 Bastrop, Louisiana. The plaintiffs alleged that K.D. was sexually assaulted by

 another patient while she was hospitalized at Cypress Grove.

       The plaintiffs sued Dr. Hutchinson and others, asserting claims under 42

 U.S.C. § 1983 and Louisiana state law.         They asserted claims against Dr.

 Hutchinson, in her individual and official capacities, for false arrest, false

 imprisonment, unreasonable search and seizure, fraud, and intentional infliction of

 emotional distress. They seek to recover punitive damages from Dr. Hutchinson,




                                           2
Case 6:20-cv-01197-RRS-PJH Document 45 Filed 01/07/21 Page 3 of 8 PageID #: 227




 alleging that, in her individual capacity, she acted maliciously or with reckless

 indifference to the plaintiffs’ rights.

        Dr. Hutchinson responded to the complaint with the instant motion to dismiss,

 arguing that the claims against her were premature because the plaintiffs failed to

 exhaust their administrative remedies by convening a medical review panel before

 filing suit, as required by Louisiana’s Medical Malpractice Act (“MMA”). The

 plaintiffs argued, among other things, that Dr. Hutchinson is not a qualified health

 care provider and consequently is not subject to the MMA.

                                     Law and Analysis

 A.     The Standard for Evaluating a Rule 12(b)(6) Motion

        A motion to dismiss under Fed. R. Civ. P. 12(b)(6) tests whether the complaint

 states a legally cognizable claim. Rule 12(b)(6) motions are viewed with disfavor

 and rarely granted.1 When considering such a motion, the district court must limit

 itself to the contents of the pleadings, including any attachments thereto,2 accept all

 well-pleaded facts as true, and view the facts in a light most favorable to the




 1
       Lowrey v. Texas A & M University System, 117 F.3d 242, 247 (5th Cir. 1997); Kaiser
 Aluminum & Chem. Sales v. Avondale Shipyards, 677 F.2d 1045, 1050 (5th Cir. 1982).
 2
        Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).

                                               3
Case 6:20-cv-01197-RRS-PJH Document 45 Filed 01/07/21 Page 4 of 8 PageID #: 228




 plaintiff.3   Conclusory allegations, unwarranted deductions of fact, and legal

 conclusions couched as factual allegations are not accepted as true.4 To survive a

 Rule 12(b)(6) motion, the plaintiff must plead enough facts to state a claim to relief

 that is plausible on its face.5

 B.     The Applicability of the MMA Cannot be Determined

        Dr. Hutchinson argued in support of her motion that the plaintiffs’ claims

 against her are medical malpractice claims that must be submitted to a medical

 review panel before being filed in court. Under Louisiana law, medical malpractice

 claims are governed by either the Louisiana Medical Malpractice Act6 or the Medical

 Liability for State Services Act.7 As the Vermilion Parish coroner, Dr. Hutchinson

 is not a state health care provider.8 Therefore, any medical malpractice claim against



 3
        In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (citing Martin
 K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)); Baker v.
 Putnal, 75 F.3d 190, 196 (5th Cir. 1996).
 4
        Collins v. Morgan Stanley, 224 F.3d at 498; Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
 555 (2007) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).
 5
         Hammer v. Equifax Information Services, L.L.C., 974 F.3d 564, 567 (5th Cir. 2020) (citing
 Bell Atlantic v. Twombly, 550 U.S. at 570).
 6
        La. R.S. 40:1231.1, et seq.
 7
        La. R.S. 40:1237.1, et seq.
 8
        La. R.S. 40:1237.1(A)(9)(b). See, also, Vanderhoff v. Beary, 853 So.2d 752, 755, 2003-
 0912 (La. App. 4 Cir. 08/20/03), 853 So.2d 752, 755, writ denied, 2003-2895 (La. 01/09/04), 862
 So.2d 987 (“a parish is a political subdivision of the state and political subdivisions are excluded
 from the scope of the MLSSA.”).

                                                  4
Case 6:20-cv-01197-RRS-PJH Document 45 Filed 01/07/21 Page 5 of 8 PageID #: 229




 Dr. Hutchinson is governed by the Louisiana Medical Malpractice Act (“MMA”),

 which requires that medical malpractice actions against qualified health care

 providers must be brought before a medical review panel before being asserted in a

 court of law.9 Thus, a medical malpractice claim is premature and must be dismissed

 for failure to exhaust administrative remedies when filed without having gone

 through the medical review panel process.

        The MMA applies only to claims asserted against qualified health care

 providers. The term “health care provider” is defined in the MMA to include

 physicians licensed to practice in Louisiana.10 The plaintiffs did not dispute whether

 Dr. Hutchinson meets that definition. As set forth in the MMA, a health care

 provider is “qualified” under that statute only if she meets the statutory definition of

 the term “health care provider” and also has filed proof of financial responsibility

 with the Patient’s Compensation Fund and has paid the required surcharge.11 The

 burden is on the defendant to prove prematurity and initial immunity from suit as a

 qualified health care provider under the MMA.12


 9
        La. R.S. 40:1231.8(A)(1)(a).
 10
        La. R.S. 40:1231.1(A)(10).
 11
        La. R.S. 40:1231.2(A). See also Luther v. IOM Co. LLC, 2013-0353 (La. 10/15/13), 130
 So.3d 817, 824.
 12
         See, e.g., Thomas v. Nexion Health at Lafayette, Inc., 2014-609 (La. App. 3 Cir. 01/14/15),
 155 So.3d 708, 710 (citing Rivera v. Bolden's Transp. Service, Inc., 2011-1669 (La. App. 1 Cir.
 06/28/12), 97 So.3d 1096, 1099); Andrews v. Our Lady of the Lake Ascension Community Hosp.,
 Inc., 2013-1237 (La. App. 1 Cir. 02/18/14), 142 So.3d 36, 38 (citing Rivera v. Bolden's Transp.
                                                 5
Case 6:20-cv-01197-RRS-PJH Document 45 Filed 01/07/21 Page 6 of 8 PageID #: 230




           In this case, there are no allegations in the complaint concerning whether Dr.

 Hutchinson is or is not a qualified health care provider, but her motion to dismiss

 rests on the fundamental contention that she is a qualified health care provider. She

 must bear the burden of proof on that point. While a court will ordinarily limit itself

 to the contents of the complaint when considering a Rule 12(b)(6) motion, a court

 has complete discretion to consider documents other than the complaint 13 if those

 documents are attached to the motion, referenced in the complaint, and central to the

 plaintiff's claims.14 If a court considers materials outside of the pleadings, however,

 the motion must be treated as a motion for summary judgment,15 and the nonmovant

 must be afforded the procedural safeguards of Fed. R. Civ. P. 56.16 If the court does

 not rely on materials beyond the complaint, however, it need not convert the motion

 to dismiss into one for summary judgment since the parties' submission of



 Service, Inc., 97 So.3d at 1099); Wallace v. King, No. Civ.A 99-504, Civ.A. 99-1345, 2000 WL
 222172, at *2 n. 6 (E.D. La. Feb. 23, 2000) (citing Goins v. Texas State Optical, Inc., 463 So.2d
 743, 744 (La. App. 4 Cir. 1985)); Yokem v. Sisters of Charity of Incarnate Word, 32,402 (La. App.
 2 Cir. 06/16/99), 742 So.2d 906, 909; In re Medical Review Proceedings, 94-403 (La. App. 5 Cir.
 12/14/94), 648 So.2d 970, 972 (citing Jones v. Crow, 633 So.2d 247, 250 (La. App. 1 Cir. 1993)).
 13
       Isquith for and on behalf of Isquith v. Middle South Utilities, Inc., 847 F.2d 186, 193 n.3
 (5 Cir. 1988); Ware v. Associated Milk Producers, Inc., 614 F.2d 413, 414-15 (5th Cir. 1980).
      th


 14
        In re Katrina Canal Breaches Litig., 495 F.3d at 205; Collins v. Morgan Stanley, 224 F.3d
 at 498-99.
 15
           Fed. R. Civ. P. 12(d).
 16
         Fernandez-Montes v. Allied Pilots Ass'n, 987 F.2d 278, 283 (5th Cir. 1993); Washington v.
 Allstate Ins. Co., 901 F.2d 1281, 1284 (5th Cir. 1990).

                                                6
Case 6:20-cv-01197-RRS-PJH Document 45 Filed 01/07/21 Page 7 of 8 PageID #: 231




 extraneous materials does not automatically convert a motion to dismiss into a

 motion for summary judgment.17

        In order to resolve the pending motion, this Court must make a threshold

 finding regarding whether Dr. Hutchinson was a qualified health care provider at the

 time of the events related in the plaintiffs’ complaint. To make that finding, this

 Court will have to rely on evidence submitted by Dr. Hutchinson. While Dr.

 Hutchinson submitted a certificate showing that she was enrolled in the Patient’s

 Compensation Fund for the time period from July 1, 2020 to July 1, 2021,18 the

 events complained of allegedly occurred in September 2019. To be a qualified

 health care provider and subject to the provisions of the MMA, a person must be

 qualified before the allegedly tortious events occur.19 Therefore, if this Court were

 to rely on the evidence already submitted by Dr. Hutchinson, this Court would have

 to conclude that Dr. Hutchinson failed to prove that she was a qualified health care

 provider at the relevant time and consequently failed to establish that this lawsuit is

 premature for failure to invoke a medical review panel.




 17
        United States ex rel. Long v. GSDMIdea City, L.L.C., 798 F.3d 265, 275 (5th Cir. 2015);
 Davis v. Bayless, 70 F.3d 367, 372 n. 3 (5th Cir. 1995).
 18
        Rec. Doc. 40.
 19
        Luther v. IOM Co. LLC, 30 So.3d at 824 (citing Abate v. Healthcare Intern., Inc., 560 So.2d
 812, 813 (La. 1990) (“the [Medical Malpractice] Act does not provide coverage to health care
 providers who fail to qualify prior to the commission of the tortious conduct.”).

                                                 7
Case 6:20-cv-01197-RRS-PJH Document 45 Filed 01/07/21 Page 8 of 8 PageID #: 232




       The parties’ briefing raised the issue of whether Dr. Hutchinson was a

 qualified health care provider at material times, which is a fundamental issue that

 must be resolved before the other arguments presented in support of and in

 opposition to Dr. Hutchinson’s motion may be considered. The resolution of that

 fundamental issue requires the consideration of documentary evidence beyond the

 four corners of the plaintiffs’ complaint and thus beyond the scope of a Rule 12(b)(6)

 motion. Accordingly,

       IT IS ORDERED that Dr. Hutchinson’s motion to dismiss (Rec. Doc. 22) is

 converted to a motion for summary judgment on the issue of whether Dr. Hutchinson

 was a qualified health care provider at relevant times while in all other respects it

 remains a motion to dismiss; and

       IT IS FURTHER ORDERED that the parties may supplement the record in

 support of or in opposition to the pending motion, as converted, by submitting any

 relevant and appropriate summary-judgment-style evidence together with a

 memorandum having a maximum of five pages not later than January 25, 2021. The

 motion will then be ruled upon in due course, without oral argument.

       Signed at Lafayette, Louisiana, this 7th day of January 2021.



                                        ____________________________________
                                        PATRICK J. HANNA
                                        UNITED STATES MAGISTRATE JUDGE

                                           8
